 In the Matter of GUTMANN & COMPANYandNATIONAL LEATHERWORKERS ASSOCIATION, LOCAL 43Case No. C-1021.-Decided December 1, 1939Leather Manufacturing Industry-Interference, Restraint, and Coercion-Com-pany-Dominated Union:domination and interference with formation and admin-istration : support : circulation of letter purporting to inform employees oftheirrightsunder the Act at about time unaffiliated labor organizationcommenced drive for membership, stressing negative aspects of the Act, sug-gesting employees could form organization "entirely their own," and inferringthat employees would be burdened withstrikesand unemployment and wouldforego steady employment, high wages, and harmony and confidence, whichhad prevailed prior thereto, if they joined the affiliated labor organizationthen seeking their favor ; discrimination in favor of: respondent ignored requestof affiliated organization for recognition and hastened to acknowledge Inde-pendent's request by posting its answer throughout the plant that it wouldbargainwith Independent if satisfied that it represented a majority andattempt to arrive at an understanding with respect to proposals for collectivebargainingmade by the Independent; preference for, thereby indicating toemployees that they could profit through Independent but not through anyother organization ; depriving affiliated organization of the assistance of twoof its leaders whom the respondent had agreed to reinstate in accordance withrecommendations made by Trial Examiner in proceeding antedating this pro-ceeding, by excluding them from the plant although paying their wages, inorder to assist Independent in soliciting members in the plant ; respondentordered to disestablish Independent-Cheek-Off: for company-dominated union,employer ordered to reimburse employeesfor-Discrimination:discharges :charges of, not sustained.Mr. Herbert N. Shenkin,for the Board.Jacobson, Merrick, Nierman c Silbert, by Mr. David SilbertandMr. Robert B. Shapiro,of Chicago, Ill., for the respondent.Mr. Henry M. Tufo,of Chicago, Ill., for the Independent.Mr. Theodore W. Kheel,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by National LeatherWorkers Association, Local 43,1 herein called the N. L. W. A., the1 The charge was filed by United Tannery Workers of America, affiliated with the Com-mittee forIndustrial Organization.Thereafterthis union changed its name to NationalLeather Workers Union,Local 43.The amended charges were filed by the Union underthe latter name.18 N. L. R. B., No. 1.1.64 GUTMANN & COMPANY65National Labor Relations Board, herein called the Board, by theRegional Director for the Thirteenth Region (Chicago, Illinois), onJuly 21, 1938, issued its complaint against Gutmann & Company,Chicago, Illinois, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.The complaint allegedin substance that the respondent dominated, supported, and inter-ferred with the formation and administration of a labor organiza-tion known as the Independent Tanners Union, herein called theIndependent; that the respondent temporarily laid off, gave irregu-lar and discontinuous employment to, and otherwise discriminatedagainst,Henry Hanson, Stephen Holland, and Fred Lang, and tem-porarily laid off Conrad Edelstein because said employees had joinedand assisted the N. L. W. A.; and that by the foregoing acts, byadvising, urging, and warning its employees to become membersof the Independent and to refrain from becoming members of theN. L. W. A, and by various other acts, the respondent interferredwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.Copies of the complaint and notice of hearing were duly servedon the respondent and the N. L. W. A. On August 17, 1938, therespondent filed a written answer to the complaint, admitting certainallegations pertaining to its business but denying that its operationsaffected commerce among the several States or that it had engaged inthe alleged unfair labor practices..Pursuant to notice, a hearing was held in Chicago, Illinois, fromAugust 18 through 27, 1938, before J. J. Fitzpatrick, the Trial Ex-aminer duly designated by the Board. The Board, the respondent, andthe Independent were represented by counsel.At the opening of thehearing, the Independent appeared by counsel and moved to intervene.It had made a similar motion prior to the hearing, which was deniedby the Regional Director.The Trial Examiner also denied the mo-tion, but made a supplementary ruling permitting the Independent tointervene solely for the purpose of meeting the charge in the com-plaint that it was dominated, supported, and interfered with in itsformation and administration by the respondent.Except for thislimitation upon the Independent, all parties participated in the hear-ing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues.On July 28, 1938, the respondent had filed with the Regional Di-rector a motion for an order striking the complaint or in the alterna- 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive for an order requiring the Board and the N. L. W. A. to file abill of particulars. setting forth the facts constituting the allegedunfair labor practices.This motion, which was not passed uponprior to the hearing, was renewed at the hearing. 'At the conclusionof the Board's case and again at the termination of the hearing, therespondent moved to dismiss the complaint.The Trial Examinerdenied all of the aforesaid motions.During the course of the hearingrulings were made by the Trial Examiner on other motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On November 2, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all the parties, inwhich he found that the respondent had engaged in unfair labor prac-tices within the meaning of Section 8 (1) and (2) and Section 2 (6)and (7) of the Act and that the respondent had not engaged in unfairlabor practices within the meaning of Section 8 (3) of the Act. TheTrial Examiner recommended that the respondent cease and desistfrom such unfair labor practices and, in addition, withdraw all recog-nition from the Independent as representative of its employees for thepurposes of collective bargaining.He also recommended that the com-plaint be dismissed in so far as it charged the respondent with unfairlabor practices with respect to Henry Hanson, Stephen Holland,Fred Lang, and Conrad Edelstein.Exceptions to the Intermediate Report were filed subsequently bythe respondent and the Independent. On September 12,1939, pursuantto notice duly served upon all the parties, a hearing for the purposeof oral argument was held.before the Board at Washington, D. C.Only the respondent appeared by counsel and participated.TheBoard has reviewed the exceptions to the Intermediate Report, and,in so far as they are inconsistent with the findings, conclusions, andorder set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGutmann & Company is an Illinois corporation engaged in themanufacture of leather in Chicago, Illinois. In 1937 it manufac-tured and sold finished products amounting in value to $2,292,000,of which. approximately 70 per cent were shipped to places outsidethe State of Illinois.The sale and distribution of these productswere consummated through the Gutmann Leather Company, an Illi- GUTMANN & COMPANY67nois corporation, which purchased products manufactured by therespondent and then resold them to customers throughout the coun-try.The Gutmann Leather Company is largely owned and con-trolled by the same persons who own and control the respondent.Cattle and horse hides are the principal raw materials used bythe respondent in manufacture. In 1937 it purchased all its cattleand horse hides, amounting to 216,000 hides, from Elkan & Com-pany, of Chicago, Illinois.Ninety per cent of these hides wereshipped to the respondent by Elkan & Company from Chicago, Illi-nois, while the remaining 10 per cent were shipped to the respondentfrom paces outside the State of Illinois.Seventy-five per cent ofall the hides purchased by the respondent in 1937 were derived fromsources outside the State of Illinois. In 1937 the respondentexpended $327,940 for such miscellaneous raw materials as dyes,chromes, fats, liquors, salt, and lime.Approximately 60 per cent ofthese raw materials originated outside the State of Illinois, althoughall of them were purchased in the State of Illinois.II.THE ORGANIZATIONS INVOLVEDNational Leather Workers Association, Local 43, is a labor organ-ization affiliated with the Congress of Industrial Organizations.It is an outgrowth of United Leather Workers Union, Local 79,which was organized in July 1935. Originally, United LeatherWorkers Union, Local 79, was affiliated with the American Federa-tion of Labor. It transferred its affiliation to the Committee forIndustrial Organization in March 1937.The N. L. W. A. admitstomembership all production and maintenance employees of therespondent, excluding clerical and supervisory employees.Independent Tanners Union is a labor organization whose mem-bership is limited to employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Background of the IndependentA union, known as the Workers' Cooperative and Benefit Associa-tion,was organized among the employees of the respondent in thefall of 1934.On April 20, 1936, following charges filed by UnitedLeather Workers Union, Local 79, the predecessor of the N. L. W. A.,the Board issued a complaint charging,inter alia,that the respond-ent had dominated and interfered with the organization and admin-istration of this union and had contributed financial and other sup-port to it.It also averred that the respondent had discriminatorily 68DECISIONSOF NATIONALLABOR RELATIONS BOARDdischargedRudolph Burkey, John Tollick, and Edwin Delin 2because of their membership and activity in the union.After ahearing on the issues presented in the complaint, the Trial Examinerconcluded in his Intermediate Report that the respondent had dom-inated and interfered with the administration of the Workers' Coop-erative and Benefit Association and had discharged Burkey, Tollick,and Delin for union membership and activity.He recommendedthat the respondent cease and desist from said domination and inter-ference,withdraw all recognition from the Workers' Cooperativeand Benefit Association, offer Burkey, Tollick, and Delin reinstate-ment to their former positions with back pay, and post notices inconspicuous places in its plant stating that it would comply withthese and other recommendations contained in the IntermediateReport.From the issuance of this Intermediate Report on July 2,1936, until the Act was declared constitutional by the Supreme Courtof the United States on April 12, 1937, this case remained dormant.Very shortly thereafter, the respondent disestablished the Workers'Cooperative and Benefit Association and posted notices in its plantto that effect.It also effected a settlement with Burkey, Tollick, andDelin, discussed more fully below, whereby they were offered rein-statement with back pay.B. Interference, restraint, and coercion; the IndependentThe Independent came into being several weeks after the valida-tion of the Act. It was conceived by a group of five of the respondent'semployees s on May 10, 1937.4 This group began the distribution ofcards on the following day pledging the persons who signed to sup-port the Independent when formed. The cards were circulated mainlyduring the lunch hour of the employees and after work. Since mostof the employees had their lunch in the plant, the solicitation of signa-tures took place mainly on the premises of the factory.°2 Sometimesreferred to as Dillon.S These employeeswere Leonard Harder, Robert Wilder, Leo Stortz, Arthur Piehl, andMitchell Jagielko.4 Frank Barrille,chairmanof the Workers' Cooperativeand Benefit Association at thetime of its demise, made the firstattempt toorganize another insideunion.Towards thelatter partof April 1937, he, together with Leonard Harder, Keith McKnight, and otherofficers and representativesof the Workers' Cooperativeand Benefit Association;conferredwith one HenryTufo,who later became the attorney for the Independent,about theformation of an insideunion.Tufo advised them to hold a mass meeting ofthe employeesto ascertaintheir attitude towards theorganization of an independent union.A meetingwas arrangedforMay 5, 1937,in a ball hired and paid forby McKnight.About 50employees attended this meeting includingRudolph Burkeyand John Tollick,secretaryand president,respectively,of the N. L. W. A. Becauseof the presence of these represen-tatives ofthe N. L. W. A., McKnightrefused toproceed withthe meeting,which endedwithout theaccomplishment of its purpose.InMay 1937,before the commencement of solicitation by the Independent and theN. L. W. A. formembers among the employees,the respondent instructed its supervisory1I GUTMANN & COMPANY-69On May 13, 1937, 2 days after the Independent had begun the cir-culation of its pledge cards, the respondent sent to its employees afour-page printed letter allegedly designed to clarify the "confusionexistingin minds of many workers as to their rights under" the Act.The real purpose of the Act, this letter states, is to guarantee employeesthe right to decide for themselves whether to join or not to join anylabor organization.It emphasizes in capital letters and dark printthat "NONE REQUIRED TO JOIN ANY ORGANIZATION" andexplainsthat the Act does not require a closed shop or a union agree-ment.Under a section headed "COLLECTIVE BARGAINING," theletterassertsthat "Hand in hand with the right of employees to or-ganize intogroups of their own choosing, goes the right of anygroup of employees to form any labor organization entirely theirown ..."On the last page of this letter, the respondent has listed what it calls"OUR RECORD FOR 47 YEARS." The first and second sectionsof this page discuss the steady employment and the high wages whichthe respondent has provided for its employees in the past.The thirdsection speaks of the harmony and confidence which has prevailedamong its employees, emphasizing that "Workers have not found itnecessary to strike to get a fair and square deal." The fourth sectionis headed "WILL YOU GAMBLE ON UNEMPLOYMENT ANDSTRIKES?" and states that there are over 9,000,000 persons who areunemployed and that 5,000,000 men have lost employment as a resultof strikes during the past 4 years.The next section. is entitled"AGITATORS" and avers that "There is no record that any agitatorcan runa factory, get orders to fill, provide a single week's work, fur-nish a single steady job or a family a full dinner pail-we have donethis steadily for over 47 years."The last paragraph asks for thecooperation of the employees in improving working conditions andrelations with the management.After several days of solicitation of employees, the organizers ofthe Independent, upon the advice of Frank Barrille, engaged theservicesof Henry Tufo, an attorney, and with his assistance, appliedfor and obtained a charter for the Independent from the State ofIllinoison June 1, 1937.On June 5, 1937, Leonard Harder, whomthe organizing committee had selected as president of the Inde-employees to refrain from any form of interference or discrimination.This edict appearsto have been obeyed during the months that followed.Counsel for the Board and therespondent concluded a stipulation towards the latter part of the hearing which providedthat the court reporter should select 15 employees of the respondent from the employeeswho had gathered in the hearing room,that the number of members of the Independentamong these 15 should bear the same relation to non-members as in the plant,and thatthe testimony of these 15 witnesses should be considered,in proportion to the testimonywhich they should give,as the testimony of all the employees of the respondent.Thetestimony of these witnesses indicated,inter alia,that no foreman or supervisory em-ployees, had ever advised, urged,or warned any of them to join the Independent. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendent, advised the respondent by letter that the Independent hadbeen granted its charter and that it was the organization empoweredby law to bargain with the respondent concerning wages and workingconditions.The Independent did not ask for recognition at thistime.Although it had then secured pledge cards signed by a ma-jority of the employees promising to support the Independent whenitwas formed, it had not enrolled any of the employees as members.To substantiate the claim that it was the organization empoweredby law to bargain with the respondent, the Independent began thecirculation of membership cards on June 10, 1937.Printed on thesecards, which employees who joined the Independent signed, was anauthorization for the respondent to make a check-off of 40 centseach month eDuring the months of May and June 1937, the efforts of theIndependent to recruit members from among the employees of therespondent were paralleled by the similar activities of the N. L. W. A.The existence of this competition between the two unions was knownto the respondent. In fact, Fred Kasman, assistant superintendentof the respondent, informed Rudolph Burkey, secretary of the N. L.W. A., that he would not tolerate any organizational activity by theN. L. W. A. in the plant. He made this statement during one ofseveralmeetings with Burkey.Concerning the nature of a con-versation with Burkey pertaining to the competition between the twounions, Kasman testified as follows :Well, Burkey spoke up and he says, "We [N. L. W. A.] havegot a majority."He repeated it again, and he says, "We haveamajority in the house." "Well," I says, "I don't know, therumors throughout the factory are that we have got a majorityof the men belonging, or forming this I. T. U. [Independent.]I said, "It's funny if both of them can have a majority."Andthen I think Burkey said, "Well, we'll see who has got it."That's all.The N. L. W. A. gave the respondent formal notice on June 25,1937, that it had a majority of the employees as members. Thisnoticewas contained in a letter from Burkey. and John Tollick,president of the N. L. W. A., Which they presented to Leo Elkan,vice president of the respondent. In this letter, they requested an6 The cards also listed the purposes of the Independent,which were"To Promote SteadyEmployment," "To Promote The Best and Fairest Wages, Hours and Working Conditions,""To Promote Harmony and Peace," and "To Prevent Strikes and Adjust Disputes."Thesepurposes bear a noticeable resemblance in verbiage and sequence to the statements con-tained on the last page of the letter sent to the employees by the respondent on May 13,1937.The following are the first four paragraph headings on the last page of thisletter in the order In which they appear: "Steady Employment," "Wages," "Harmony andConfidence," "Will You Gamble On Unemployment and Strikes?"II GUTMANN & COMPANY71answer on or before July 8, 1937, stating whether or not the respond-ent would comply with the Act.No answer to this letter was evermade.On the following day, June 26, 1939, the Independent ad-dressed a similar letter to the respondent, also claiming a majorityof the employees as members, and listing seven proposals for collec-tivebargaining.Elkin replied to this letter on July 1, 1937,advising the Independent that the respondent would consider theproposals advanced if the Independent submitted proof that itrepresented a majority of the employees.Copies of this letter to theIndependent were posted by the respondent throughout the plant.The exchange of correspondence between the respondent and theIndependent culminated in a conference between their representa-tives on or about July 7, 1937. To prove its claim of majorityrepresentation, the Independent presented to the respondent photo-static copies of its membership cards.These were checked againstthe employees' social security cards.The inspection convinced therespondent that the Independent had attained a majority status andthe parties proceeded forthwith to discuss the proposals made bythe Independent.As a result of this conference, employees who hadworked for the respondent for 1 year or more were granted 1-`veek'svacation with pay each year.The respondent. estimated that thisconcession cost it $11,000 amnially.From Elkan's description of thisbargaining conference, it appears that the parties did not discussthe check-off authorized by the membership cards signed by theemployees in June 1937.Nevertheless, the respondent immediatelybegan deducting 40 cents each month from the wages of the mem-bers of the Independent.Approximately 1, week after the bargaining conference, the Inde-pendent held its first membership meeting, at which time the memberswere informed of. the results achieved by the organizing committee.As noted above, the respondent replied to the request of the Inde-pendent for recognition while disregarding a similar appeal from theN. L. W. A. Leo Elkan, vice president of the respondent, who testi-fied concerning the respondent's reasons for recognizing the Inde-pendent, tendered no logical explanation for this discriminationagainst the N. L. W. A. Portions of the cross-examination of Elkan bycounsel for the Board consisted of the following:Q. (By Board counsel.) Now, the situation which existed, Mr.Elkan, on July 1, 1937, when the company posted that notice wasthat two labor organizations claimed to represent a majority ofthe workers in your plant; is that correct?*****283029-41-vol. 18-6 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. If you construe it as such, why, I suppose so.Q. How did you construe it?A. I suppose the same way.Q. That there were two organizations claimingA. I suppose so.Q. (Continuing.) A majority?A. I suppose so. I assume so.Q. Yes. Yet you made no reply to the letter of June 25th fromthe C. I. 0. [N. L. W. A.] ; is that correct?A. Yes.Q. Just look at me, Mr. Elkan, will you?A. Yes.Q. That is correct, is it?A. Yes, sir.Q.When you posted the notice of July 1st you made no refer-ence to the claim of the C. I. 0.?A. I believe you are correct.Q.Why not?A. Because at that time-let's see-the I. T. U. [Independent],I think, had furnished evidence that they had a majority of themembers .representing-or -whom they represented.Q. And at that time they had furnished you with that evidence,you say?A. I believe so, yes.Q. Yet in the notice of July 1st you asked them to furnish it toyou?A. I believe so.Q. Now, one or the other is not correct.A. You are correct, one or the other is not correct.Q. They did not furnish it to you when you furnished the notice,or prior to your furnishing the notice, otherwise you never askedthem to furnish that information to you.Was there any otherreason you did not answer the C. I. 0.? It was not because youdid not like Mr. Burkey, was it?A. No, sir.Q. That was not the reason?A. No, sir.Q. It was not because you did not like the C. I. 0.?A. No, sir.Q.Well, what was the reason?A. I thought the record showed-I thought the record showedthat we had a majority-that is, that the I. T. U. had a majorityof the members. GUTMANN & COMPANY73Q.When you posted the notice you did not know that, did you,the notice of July 1st, but you asked them to giveyou the in-formation.A. I know there were demandsmadeby the I. T. U. in thelatter part of June; that I know.Q. There were demands madeby the C. I. O. in thelatter partof June,weren't there?A.Well, the demandsmadeby the I. T. U. weredefinite de-mands forthe betterment of theirworkers.Q. Mr. Elkan, what I am trying to find out, so as not to wasteany more time, is this :A. I am trying to give it to you as I see it.Q. I want to know why you did not answer the C. I. O. Theanswer you gave is that certain specific demands were made uponyou in the latter part of June by the Independent Tanners Union.A. Yes, sir.Q. I am pointing out the fact that demands were made by theC. I. O. in their letter of June 25th.Now, did you give anyweight to those demands when they asked you to recognize themas the exclusive bargaining agency?A. I know that the C. I. O. gave no evidence of their having amajority.I know that.Q. Did you ask for that?A. I think not.Q. You did ask the I. T. U., though ?A. I think we asked the I. T. U.Q. (Continuing) On July 1st, when you posted that notice?A. I think so, yes.Elkan testified that he did not like Rudolph Burkey, secretary ofthe N. L. W. A. He denied that this was the reason for his failureto answer the letter addressed to him by the N. L. W. A.He didstate, in response to a question concerning which union he would preferto deal with, that "I wouldn't say that I would personally like tohave it [N. L. W. A.] as well as any other organization, because ifthe organization of the C. I. O. was represented by Mr. Burkey, whomI did not believe, I would not care to have dealings with any organiza-tion that had leadership of that kind."Burkey gave testimony tending to indicate that the respondent pre-ferred the Independent over the N. L. W. A. apart from character orqualityof their respective leaderships.He testified that FredGasman, assistant superintendent of the respondent, had told himthat the respondent would not recognize the N. L. W. A. but that itwould be willing to recognize an independent union.This statement 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas denied by Kasman. It was admitted, however, that Kasmanand Burkey had met on frequent occasions in May and June 1937, andhad discussed matters pertaining to unions.From all the facts andcircumstances of this case, we are of the opinion that Kasman madethis statement to Burkey, and we so find.Burkey and Kasman met on several occasions for the purpose ofcomputing the amount of back pay to which Burkey was entitled asa result of his discharge in September 1935.We have mentionedpreviously that the Trial Examiner in the proceeding against therespondent antedating the validation of the Act had ordered the re-spondent to reinstate Burkey, Tollick, and Delin with back pay.Following the decisions by the Supreme Court of the United Statesholding the Act constitutional, the respondent instituted negotiationsfor the purpose of disposing of these three discharges.The confer-ences between Burkey and Kasman were part of these negotiations..A settlement was effected on May 21, 1937, pursuant to which Burkey,Tollick, and Delin were awarded back pay and offered reinstatementto their former positions.Delin declined the offer of reinstatementwhile Burkey and Tollick accepted and were immediately placed onthe respondent's pay roll.Although Burkey and Tollick were reinstated as employees onMay 21,1937, they were not put back to work at once. Burkey remainedidle until July 17 while Tollick did not return to work until some-time in July; the record does not indicate the precise date on whichthis occurred.While these two employees were not called to work,they received their regular wages each week.Eugene Greensfeldertestified that Burkey was not reinstated until July 17, 1937, because"we didn't need him at that time." 7While Greensfelder claimedthat the respondent could not have used Bur-key in the plant, he ad-mitted that "maybe outside we might have used him." No reasonwas advanced for the respondent's failure to put Tollick back to workimmediately after he had been reinstated.C. ConclusionsWe have described the letter sent by the respondent to its employeeson May 13, 1937, 2 days after the Independent began to organize,7Based upon this and other testimony by Greensfelder,the Trial Examiner concludedthat therespondent's "explanation of its failure to reinstate Burkey immediately wasthat it hoped business would pick up, and that it would,therefore,not be necessary tochange the man who had taken Burkey's place."In its exceptions to the IntermediateReport, the respondent asserts that this finding"fails to take into account the additionaltestimony in the record which disclosed that respondent was informed by its attorneythat it was necessary to give Burkey his exact same job and not any other."Yet counselfor the respondent asked Greensfelder if "the reason that you didn'tget him [Burkey]back at that time was because Louis F. Jacobson[the respondent's attorney]told youyou had to give him the same job.back again?",and Greensfelder replied, "No, thatwasn't exactly the reason;but we didn't need him at the time." GUTMANN & COMPANY75explaining to them their rights under the Act. In its discussion ofthe provisions of the Act, this letter is biased and misleading. Itemphasizes certain negative aspects of the Act while omitting a state-ment of its fundamental purposes. It stresses that employees do nothave to join labor organizations and that the employer is not requiredto enter into a union agreement or consent to a closed shop.We dis-cussed a similar document in theMansfield Millscases where westated, "The distribution by an employer of such leaflets among hisemployees constitutes an attempt to circumvent the Act by interfer-ing with his employees' right, unprejudiced by the employer, to makeup their own minds regarding self-organization."That language isapplicable to this letter.The respondent recognized that this document discouraged unionmembership for it quotes, in its exceptions, from the testimony of anemployee who was induced by it not to join any union.9 This wit-ness testified that he did not join the Independent because "Gutmannand Company told me they had to live up to the Wagner Labor Actand I thought I could collect and bargain for myself." It is thusapparent that the witness was impelled by the respondent's noticeto refrain from affirmative exercise of the rights granted by the Act.The respondent would infer therefrom its own freedom from inter-ference with the organization of the Independent.We do not consider an anti-union document evidence that an em-ployer has not interfered with or dominated the organization orformation of a labor organization.On the contrary, it is recognizedthat anti-union activity is an indicium of company domination."Moreover, the letter was not anti-union in general. It was particu-larly directed at that form of union organization represented by theN. L. W. A. It contains the suggestion that employees can form alabor organization "entirely their own."On the last page of theletter is set forth a pointed and effective discouragement to member-ship in an outside union. It stresses that in the past (when the em-ployees were not represented by an outside union), they receivedMatter of Mansfield Mills, Inc.andTextileWorkers Organizing Committee,3 N. L.R.B. 901.See also,Matter of Nebel Knitting Company, Inc.andAmerican FederationofHosiery Workers,6 N. L. R. B.284;Matter of Mock-Judson-Voehringer Company ofNorth Carolina, IncorporatedandAmerican Federation of Hosiery Workers, North Caro-lina District,8 N. L. R.B. 133;Matter of Pure Oil CompanyandInternational UnionLocal 265,8 N. L. R. B. 207;Matter of Western Felt Works, a CorporationandTextileWorkers Organizing Committee,Western FeltLocal, 10 N. L. It. B. 407;Matter of TheMidland Steel Products CompanyandUnited Automobile Workers of America,11 N. L.R. B. 1214;Matter of Goshen Rubber and Manufacturing CompanyandUnited RubberWorkers of America, Local#121,,11 N. L.It. B. 1346.e This witness was one of the 15 witnesses whose testimony was entitled to receive theforce of one fifteenth or 38 of the respondent's employees according to stipulation.Seefootnote 4,infra.10 SeeTitan Metal Manufacturing CompanyandTitan Employees Protective Association,et at.. V.National Labor Relations Board,308 U. S. 615, enf'gMatterofTitanMetalManufacturing CompanyandFederal Labor Union No.19951, 5 N. L. R. B. 577. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteady employment, good wages, and worked in harmony and confi-dence with the employer.The alternative is suggested in the ques-tion,"WILL YOU GAMBLE ON UNEMPLOYMENT ANDSTRIKES?"Who will bring the employees unemployment andstrikes?No names are given but the answerismade. clear in thefollowing paragraph entitled "AGITATORS." In a letter purport-ing to discuss the rights of employees "to join or not to join anylabor organization," these statements were a potent argumentagainstmembership in the N. L. W. A.It was inevitable that this document, distributed at a time whenthe Independent was making its initial bid for members, should affectthe attitude of the employees toward the two unions competing fortheir favor.By disparaging the N. L. W. A., the respondent en-couraged and supported the organization of the Independent anddirected the organization. of its employees into the channels whichit preferred.-As stated above, both labor organizations solicited members duringthe lunch hour.The evidence does not establish that the respondentdiscriminated against the N. L. W. A. in the exercise of this privilege.It did, however, deprive the N. L. W. A. of the assistance in theplant of two of its leaders, Burkey and Tollick, secretary and presi-dent, respectively, during the heat of the campaign for members.Burkey and Tollick were reinstated as employees on May 21, 1937,but were not permitted to work in the plant until July 1937. Therecord does not indicate on which day in July Tollick was put back towork. It does reveal that Burkey did not return to work until July17, several days after the Independent had been recognized by therespondent.Although the respondent alleges inits exceptionsthat Burkey wasnot givenimmediateemploymentbecauseithad been advised bycounsel that it was necessary to give him his identical job, Greens-felder, vice president and superintendent, of the respondent, testifiedthat that "wasn't exactly thereason."He claimed that the re-spondent did not need Burkey at that time.He admitted, however,that the respondent could have used Burkey's services.This fact,n SeeMatter of Teaa'sMining & Smelting CompanyandInternational Union of Mine,Mill & Smelter Workers, Local No. l12,13 N. L. it. B. 1163, wherein we said:Success of the respondent's campaign against the Union entailed one of two results,each destructive of employees' rights ; either that the organizational efforts of theemployees be crushed,or, as actually occurred,that such efforts be diverted into chan-nelsmore acceptable to the respondent.Both consequences were reasonably withinthe respondent's contemplation when it resorted to unfair labor practices designed todestroy the Union.Cf.Hamilton-Brown Shoe Company, a corporation v. National Labor Relations BoardandUnited Shoe Workers of America,Local 125,104 F. (2d) 49(C. C. A. 8)modifying andenforcing as modifiedMatter of Hamilton-Brown Shoe Company, a corporationandLocal125 United Shoe Workers of America,affiliated with the Committee for Industrial Organiza-tion, 9 N.L.it. B. 1073. GUTMANN & COMPANY77coupled with the other facts of this case and the unlikelihood thatthe respondent would pay the weekly wages of an employee withoutobtaining any return, leads us to the conclusion that the respondentkept Burkey and Tollick out of the plant in order to deprive theN. L. W. A. of their assistance and thereby aid the Independentin its campaign for members.We have found above that Kasman informed Burkey that therespondent would recognize the Independent but would not recog-nize the N. L. W. A. This was confirmed by the character of therespondent's negotiations with these two unions.Although it wasfamiliar with the existence of a contest for membership betweenthe Independent and the N. L. W.. A. and had been presented by bothunions with claims of a majority membership, the respondent choseto deal only with the Independent.The N. L. W. A.'s letter, whichpreceded the Independent's letter by 1 day, was completely ignored.The Independent's letter was dignified by an answer which wasposted throughout the plant.By posting its answer, the respondentgave notice to its employees that it was prepared to bargain withthe Independent and, by inference, that it would not bargain withthe N. L. W. A. Since the answer stated that the respondent would"consider, discuss and attempt to arrive at a mutually satisfactoryunderstanding in connection with the demands presented" by theIndependent, it suggested to employees the possibility that theymight profit through the Independent, but not through any otherorganization.Elkan gave no plausible reason for his discrimination againstthe N. L. W. A. Instead, his testimony reveals a persistent effortto avoid an explanation. In its exceptions to . the IntermediateReport, the respondent advances the following reasons for its treat-ment of the two unions :The uncontradicted testimony of Elkan discloses that Respond-ent's position was that until demands were made for the better-ment of Respondent's workers, Respondent's opinion was thatno answer was required of it and hence did not answer the letterof June 5th of the ITU [Independent], or the letter of June 25thof the CIO [N. L. W. A.], and that Respondent took no actionuntil definite demands for its workers were made on June 26th.This contention, as noted above, is supported neither by Elkan's"uncontradicted testimony" nor by the facts contained in the record.Furthermore, the comparison which the respondent's argument woulddraw between the Independent's letter of June 5, 1937, which therespondent did not answer, and the N. L. W. A.'s demand for recog-nition on June 25, 1937, is without merit.The Independent's letter 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas not a request for recognition and did not call for an answer. Itmerely notified the respondent that the Independent had a majorityof the employees as members. Since a majority had merely pledgedto join, the Independent thereafter began the circulation of mem-bership cards among the employees.Not until June 26, 1937, didthe Independent assert, in its letter to the respondent, that it hadenrolled a majority of the respondent's employees as members.In other respects, moreover, the respondent's contention is untenablesince it never gave the N. L. W. A. a chance to make proposals forthe betterment of the employees. In any event it was not the re-spondent's duty to choose a representative for its employees inaccordance with the nature of the proposals advanced by the com-peting unions.The respondent was required to bargain with thatunion which represented a majority of the employees.With bothunions presenting conflicting claims of membership, the respondentshould have proceeded with extreme caution. Instead, it hastenedto acknowledge the request of the Independent, posted its answerthroughout the plant, and completely disregarded the N. L. W. A.which, with the respondent's knowledge, had for 2 months engagedthe Independent in a vigorous struggle for membership. It is ourconclusion that the respondent has thereby aided and supported theIndependent.The record, in our opinion, reveals a persistent campaign by therespondent to assist the Independent and hinder the N. L. W. A.Through its letter to the ' employees, the manner in which it nego-tiated with the Independent, Kasman's statements to Burkey, andthe exclusion of Burkey and Tollick from the plant, the respondentmade clear to the. employees which union it wanted them to join.With the positive aid and support granted to the Independent, it wasnatural to expect that the employees would enlist under its bannerand refrain from affiliating with the N. L. W. A 1212 InMatterofWheelingSteel CorporationandThe AmalgamatedAssociationof Iron,Steel andTin Workersof North America,etc., 1 N. L. R.B. 699, 709, we said :The powerof an employerover the economic life of an employee is felt intenselyand directly.The employee is sensitiveto each subtleexpressionof hostilityupon the part of one whose good will isso vital tohim, whose power is so unlimited,whose action is so beyond appeal.And inNational Labor RelationsBoard v. TheFalk Corporation,102 F. (2d) 383 (C. C. A.7,1939)enf'gMatter of The Falk CorporationandAmalgamated Associationof Iron,Steel and Tin Workers of North America,Lodge 1528,6 N. L.R. B.654, the Circuit Courtof Appeals for the Seventh Circuit said :The position of the employer,where, as here,there is presentgenuine and sincererespect and regard, carriessuch weightand influencethat his words may be coercivewhen they would notbe so if the relationof master and servant didnot exist.See alsoMatterof CrawfordManufacturing CompanyandTextileWorkersOrganizingCommittee,8 N. L. R. B. 1237, 1241. GUTMANN & COMPANY79We find that the respondent has dominated and interfered with theformation and administration of the Independent and has contributedsupport to it, and that by such domination and interference and bythe activities described above, it has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed themin Section 7 of the Act.D. The alleged discrimination with respect to hire and tenure ofemploymentThe complaint alleged that the respondent discriminated againstHenry Hanson, Stephen Holland, Fred Lang, and Conrad Edelstein,employees of the respondent, because of their membership and activityin the union.The Trial Examiner concluded in his IntermediateReport that the respondent had not discriminated against these em-ployees and recommended that the allegations contained in the con-plaint in their behalf be dismissed.The N. L. W. A. has not filedexceptions to these recommendations of the Trial Examiner.Uponan examination of the record we find that it does not support theallegations of the complaint that the above-named employees werediscriminated against because of their union membership and ac-tivity.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII B and C above, occurring in connection with operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we will order that it cease and desist from suchpractices.Since we have found that the respondent dominated and interferedwith the formation and administration of the Independent and con-tributed support thereto, we shall order the respondent to cease anddesist therefrom and we shall also order the respondent to disestab-lish the Independent as the respresentative of its employees for thepurpose of dealing with the. respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record discloses that the respondent has made a monthly check-off of dues from the wages of the Independent on the basis of author-izations secured from, employees.To restore thestatus quoexistingprior to the respondent's unfair labor practices, we will order that therespondent reimburse its employees for amounts deducted from theirwages as dues for the Independent.13As we have found that the respondent has not discriminated againstHenry Hanson, Stephen Holland, Fred Lang, and Conrad Edelsteinin regard to hire or tenure of employment or other conditions of em-ployment, we shall dismiss the complaint in so far as it alleges thecontrary.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.National LeatherWorkers Association, Local 43, and Inde-pendent Tanners Union are labor organizations, within the meaning ofSection 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of the Independent, and by contributing support thereto, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not discriminated against Henry Hanson,Stephen Holland, Fred Lang, or Conrad Edelstein in regard to hire ortenure of employment or terms or conditions of employment, withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,is SeeMatter of Heller Brothers Company of NewcomerstownandInternational Brother-hoodof Blacksmiths, Drop Forgers and Helpers, 7 N.L. R. B. 646;Matter of The WesternUnion Telegraph Company, a corporationandAmerican Communications Association, 17N. L. R. B. 34. GUTMANN & COMPANY81Gutmann and Company, Chicago, Illinois, and its officers, agents,successors, and assigns, shall :1.Cease and desist :(a)From dominating or interfering with the administration ofIndependent Tanners Union or with the formation or administrationof any other labor organization of its employees, and from contributingsupport to said organization or to any other labor organization of itsemployees;(b) From recognizing Independent Tanners Union as representativeof any of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment;(c)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collectively.through representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid or protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act;(a)Withdraw all recognition from Independent Tanners Union asa representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employment,and completely disestablish said Independent as such representative;(b) Reimburse its employees for dues which it has checked off fromtheir wages on behalf of Independent Tanners Union;(c) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of sixty (60) consecutivedays, stating: (1) that the respondent will cease and desist as aforesaid;(2) that the respondent withdraws and will refrain from all recogni-tion of the aforesaid Independent as a representative of any of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and that said Independent is dis-established as such representative;(d)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT ISFURTHER ORDEREDthat the complaint, in so far as itallegesthat the respondent has engaged in unfair labor practices within themeaning of Section 8 (3) of the Act with respect to Henry Hanson,Stephen Holland, Fred Lang, and Conrad Edelstein, be, and it herebyis, dismissed.